Citation Nr: 1342086	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 






INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Hepatitis C is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in December 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hepatitis C.  He contends that he acquired hepatitis C as a result of air gun inoculations upon entry to service.

Service treatment records, including entrance and separation examinations, do not show Hepatitis C.

Post-service VA treatment records show that the Veteran has given a history of cocaine, heroin, and methamphetamine use from 1984 to 1995.

Hepatitis C was first diagnosed in 2000.
On VA examination in December 2011, the Veteran gave a history of direct percutaneous exposure to blood (such as by IV drug use, tattooing, body piercing, and acupuncture with non-sterile needles).

The VA examiner opined hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that Veteran's longstanding history of IV drug use and tattoos are a risk factor for HIV.  The examiner also explained that the FDA and CDC officials acknowledge that there has been no definite medical literature or research showing that air gun inoculations can transmit hepatitis C.

To establish service connection, the Veteran must show that hepatitis C is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Hepatitis C is a complex medical condition that must be shown by competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as its etiology is equally complex, especially given the Veteran's history of percutaneous exposure to blood during the 28 years between separation from service and his initial diagnosis.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, he is not competent to self-diagnose hepatitis C or offer an opinion as to its etiology.  His opinion in this regard is of no probative value.

The VA examination report is the only competent medical evidence that pertains to the etiology of the Veteran's hepatitis C.  The report concludes that it is less likely than not that hepatitis C is related to service.

The preponderance of the evidence is against the claim for hepatitis C; there is no doubt to be resolved; and service connection for hepatitis C is not warranted. 



ORDER

Service connection for hepatitis C is denied.



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


